                          Case 1:12-cv-06758-LAP Document 103 Filed 12/29/20 Page 1 of 2

                                                         LAW OFFICES
                                           HARTMAN & WINNICKI, P.C.
 Dariusz M. Winnicki *º                                74 PASSAIC STREET                         Phone: (201) 967-8040
 Richard L. Ravin *º□                             RIDGEWOOD, NEW JERSEY 07450
 Daniel L. Schmutter*                                                                            Fax: (201) 967-0590
 Andrew T. Wolfe*                                             * * *
________________                                                                                     ________________
* New York and New Jersey Bars                               WEBSITE                                Porter E. Hartman (1920-2009)
 º Florida Bar                                                                                      Charles R. Buhrman (1938-1994)
□ Washington, D.C. Bar
◊ New Jersey Bar
                                                    www.hartmanwinnicki.com                         William T. Marsden (1943-1993)
                                                                                                    Cyrus D. Samuelson (1911-1998)

                                                                      October 28, 2020
        Via Email (PreskaNYSDChambers@nysd.uscourts.gov)
        Hon. Loretta A. Preska
        Daniel Patrick Moynihan United States Courthouse
        500 Pearl St.
        New York, NY 10007-1312

                       Re:       Allen v. Chanel, Inc., No. 12 Civ. 6758 (LAP)

                                          PRE-MOTION CONFERENCE REQUEST

        Dear Judge Preska:

                       We represent nonparties and prospective intervenors Electronic Frontier Foundation, Inc.

        (“EFF”) and Prof. Eugene Volokh of UCLA Law School. We write to request a pre-motion

        conference in accordance with Your Honor’s Individual Practices. EFF and Professor Volokh

        wish to file a motion to intervene and unseal the record in this case and thus to vacate the March

        10, 2020 sealing order.

                       EFF routinely writes about First Amendment and access-to-courts questions on its website,

        as does Prof. Volokh on the Reason magazine website, and they would like to write about this

        case. The basis for the proposed motion to intervene and unseal will be as follows:

                       1. News media have a right “to intervene in this Court to seek unsealing of documents filed

        in a court proceeding,” Trump v. Deutsche Bank AG, 940 F.3d 146, 150 (2d Cir. 2019). This right

        extends to all members of the public as well as the media. EFF and Volokh are therefore members

        of the media—but even if they were not, they would be entitled to intervene.

                       2. There is a common-law right of access to the orders in this case, to the complaint, to
         Case 1:12-cv-06758-LAP Document 103 Filed 12/29/20 Page 2 of 2

Hon. Loretta A. Preska, U.S.D.J.
October 28, 2020
Page 2

dispositive motions, to the informal letter briefs submitted with regard to the deindexing/ takedown

order, and to the sealing order itself. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119

(2d Cir. 2006).

        3. This right of access cannot be overcome in this case, whether by Ms. Allen’s reputational

concerns, or more specifically by the desire to correct for any possible misconduct on the part of

Ms. Allen’s lawyer. E.g., Doe v. City of N.Y., 15-CV-117 (AJN), 2019 WL 4392533, at *2

(S.D.N.Y. Sept. 13, 2019).

        4. There is a First Amendment right of access to all the material discussed in item 2 above,

as well as to the docket sheet in the case. Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 96 (2d

Cir. 2004).

        5. In any event, a court ought not seal information that has already long been available to

the public in the court record. Gambale v. Deutsche Bank AG, 377 F.3d 133, 144 (2d Cir. 2004).

        By copy of this letter we are reminding Chanel and Ms. Allen, as per the Individual

Practices, “of [their] obligation to submit a response letter to the Court.” However, because we do

not have contact information for Ms. Allen, we request that this Court convey this information to

her, together with a copy of this letter.

                                                      Respectfully submitted,

                                                         Daniel L. Schmutter
                                                      Daniel L. Schmutter
                                                      Hartman & Winnicki, P.C.
                                                      74 Passaic Street
                                                      Ridgewood, NJ 07450
                                                      (201) 967-8040
                                                      dschmutter@hartmanwinnicki.com
DLS:srs
cc: Lorie Almon (via email)
    Mary Ahrens Vadasz (via email)
